PER CURIAM.
GRANTED IN PART, DENIED IN PART.
The judgment of the lower courts rendered in Walker v. Self Service Storage and Miniwarehouses, Inc., 492 So.2d 210 (La.App. 4th Cir.1986) is annulled. La.C.C. P. arts. 2004, 2164. We grant plaintiff’s motion for new trial and remand the case to the trial court. Plaintiff is granted leave to amend her petition to name the proper party defendants. We further note plaintiff’s claim against Clark W. Taylor has not prescribed. Ray v. Alexandria Mall, 434 So.2d 1083 (La.1983). The application in all other respects is denied. Costs of all proceedings in this matter are taxed against the party ultimately determined to be the judgment debtor.